Citation Nr: 1736228	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  11-29 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for an acquired psychiatric condition, to include posttraumatic stress disorder (PTSD) and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The appellant had active service in the U.S. Army from August 1981 to October 1981, and January 1991 to March 1991, as well as Reserve and National Guard service from June 1981 to January 1994 with various periods of active duty for training (ADT) and inactive duty for training (IADT).

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The Veteran's claims file is now in the jurisdiction of the Indianapolis, Indiana RO.

The Veteran's claim for a psychiatric disorder was originally developed and adjudicated as a claim for PTSD.  However, the Veteran subsequently broadened his claim to include a claim for depression which was recognized and adjudicated by the RO in January 2016 Statement of the Case (SOC).  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This matter was previously before the Board in September 2016.  At that time, the Board remanded this matter for further evidentiary development.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted above, this matter was previously before the Board in September 2016.  In response to the September 2016 Board Decision and Remand, the Veteran responded with an October 2016 correspondence in which he stated that he would like a hearing.  Pursuant to 38 C.F.R. § 20.700(a) (2016), a hearing on appeal will be granted if an appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person.  See also 38 U.S.C.A. § 7107 (West 2014) (pertaining specifically to hearings before the Board).  As the record does not reflect that the Veteran has been scheduled for a hearing before the Board or that the request has since been withdrawn, a remand of this matter for the requested hearing is warranted.  See 38 C.F.R. § 20.704(d) (2016).

Accordingly, the case is REMANDED for the following action:

Ensure that the Veteran is scheduled for a Board hearing in accordance with the docket number of his appeal. Notify the Veteran and his representative, in writing, as to the date, time and location of the hearing, and place a copy of the notification letter in the claims folder.  After the hearing is conducted, ensure that a transcript of the hearing is associated with the claims file.  Once that is completed, or if the Veteran withdraws his hearing request or fails to report for the scheduled hearing, return the claims folder to the Board in accordance with appellate procedures.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


